Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,176,775 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patent claims and are anticipated thereby. The instant claim limitations are anticipated or rendered obvious by the patent claim limitations as follows:
Instant claim #
Anticipated by patent claim #(s)
Notes/rationale
1
14
Instant claim 1 is a broadened version of patent claim 14. Instant claim 1 removes the requirement for the order tasklist file to be a ‘production order tasklist file’ and also removes the requirement for the network download client tool to be a ‘production network download client tool’ compared to the patent.
2
15
Instant claim 2 again omits the term ‘production’ compared to the patent
3
17

4
19

5
20

6
14
Claim 6 changes ‘physically inserting a production network download tool’ to ‘receiving a network download client tool’ and omits the term ‘production’
7
15

8
16

9
17

10
18

11
19

12
20

13
1
This claim is based on claim 1 of the patent and is broader than the patent in omitting the limitations describing a release server, production order tasklist server, and macroscheduler server. The instant claim also omits any recitation of the term ‘production’.
14
2

15
1
Instant claim 15 recites the macroscheduler server found in independent claim 1 of the patent in dependent form.
16
1

17
5

18
6

19
7

20
8



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0228912 A1 to Wells et al.
Re claim 13, Wells discloses a network download client tool for and separate from an electronic gaming machine device, the network download client tool comprising: a housing configured to be physically inserted into and connected to the electronic gaming machine device (Fig. 3 and [0030], in one embodiment of Wells, laptop 128 can load programming data to an EGM in place of a server wherein “each gaming terminal 112 also includes a port or other connector for coupling a computer such as a laptop computer 128 e.g. via a fiber-optic, cable or other connector 326.” [0030] continues that, “as depicted in FIGS. 1A and 3, it is possible, in addition to or in place of downloading from a central computer or local
controller, to download from a computer, such as a laptop 128, coupled directly to a gaming terminal. In one embodiment, the laptop computer 128 is coupled by a fiber-optic connection 326 directly to the game controller board 122. If the programming data or other information is intended for storing on a peripheral controller (end use device a-f) the data, in this embodiment, is channeled through the game controller board (in a pass-through mode) to the peripheral controller board, if desired. This procedure can be used, e.g., on a casino floor (for repairing or updating gaming terminal software)”)
	a memory device supported by the housing and storing a set of the electronic gaming machine program files to be downloaded to the electronic gaming machine device based on an order tasklist file, the set of electronic gaming machine program files comprising one of software and firmware, ([0048] describes that an information file is generated and encrypted for data transactions and includes: filenames, source directory or path, destination directory, target peripheral specifications, game name, agency approvals and the like)
the set of electronic gaming machine program files adhering to jurisdictional requirements corresponding to a location in which the electronic gaming machine device is expected to operate ([0048] describes that a tasklist file for a particular data transaction for programming a gaming machine and/or its peripherals includes “agency approvals”. [0006] describes that jurisdictional gaming regulatory authorities require that gaming machine downloads maintain operation approved in the jurisdiction in which the machine is used. See additionally [0032], which describes that programming data received jurisdictional approval before it is produced and released on a released database.)
wherein after the housing is physically inserted into and connected to the electronic gaming machine device, the electronic gaming machine device can access the set of electronic gaming machine program files based on a determined file path and download the electronic gaming machine program files to the electronic gaming machine device (See again [0030] regarding downloading programming data by connecting laptop 128 to an EGM, wherein the data transaction once the laptop is connected may be entirely between the EGM and laptop, or may optionally involve a server. And see again [0048] regarding the tasklist file governing each data transaction which includes file paths.)
Re claims 14, 17-18, refer to [0032] regarding, “After the program or data is approved by the gaming jurisdiction, the program is copied to a production download server 466 and, preferably, stored in a released database 468.” and as previously mentioned in [0030], programming data may be downloaded from a central computer or server to a laptop for use in updating the gaming machine.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0247301 A1 to Hamlin et al. in view of US 2005/0192099 A1 to Nguyen et al. and US 2014/0087863 A1 to Shimabukuro et al.
Re claim 1, Hamlin discloses a method of downloading electronic gaming machine program files to an electronic gaming machine device, (Abstract) said method comprising: 
	accessing an order tasklist file corresponding to an active order associated with the electronic gaming machine device; ([0054] describes that, "A configuration 408 comprises data identifying the configuration  components 410 that are to be loaded onto a gaming  machine,  and  may  also  include  other  parameters regarding the operation of a gaming machine. The configu-ration components 410 may be data representing or identify-ing the configuration elements discussed above with respect to FIG. 3 or the configuration component may be the actual configuration element self." 
	[0055] describes that, "Schedule 406 comprises data regarding when a con- figuration 408 or configuration element represented by a con-figuration component  410 is to be downloaded  to a gaming machine in order to update the gaming machine with one or more new configuration elements."
	[0071] describes that, "Download program interface 504 may provide an API (Application Program Interface) that allows an applica-tion or operating system to specify and control how down- loadable software components are to be handled.  For example, download program interface may supply functions, methods and data that may be used to initiate a download, specify how and where a downloadable component is to be obtained, and how to transfer the downloadable component to or from a system. Further, the download program interface may supply methods, functions and/or data that may be used to supply authentication data such as passwords or keys nec-essary to initiate a download.”
	[0073] describes that update manager 406 may push downloadable content  to another system, wherein update manager 506 on administra-tive workstation 420 may notify an update manager 506 on a gaming machine 100 that new or updated  software compo-nents are available for download, and initiate or schedule the download.)
	determining a set of electronic gaming machine program files to be downloaded to the electronic gaming machine device based on the order tasklist file, the electronic gaming machine program files comprising one of software and firmware; ([0071] describes an API that allows an application or operating system to specify and control how downloadable software components are handled including speifying functions, methods and data that are used to initiate a download and how to transfer the downloadable component to a system.)
	determining a file path of the set of electronic gaming machine program files; 	[0053], administrative server 402 maintains a database of configurations and configuration elements available for download to gaming machines 100, which may be a relational database, XML database, or a set of one or more files in a file system or the like. 
	[0066] describes that, "Some embodiments include a discovery service 460. Discovery service 460 provides a central point of contact that other systems on network 440 may used [sic] in order to discover where network resources are located. For example, a gaming machine 100 may query discovery service 460 to determine where it may obtain downloadable software com-ponents."
	[0078] describes that, "SNMP agent 516 executes on a gaming system and manages predefined data elements in one or more MIBs (Management Information Blocks).  In some embodiments, the MIBs contain data related to downloading a game com-ponent. Such data may include the name of a downloadable game component, a network location that may be used  to retrieve the downloadable game component [...])
	accessing the set of electronic gaming machine program files based on the determined file path; ([0084] describes that, "File transfer agent 530 comprises a program or mod-ule that implements  a  file transfer  protocol  to  perform  the actual  download.  For example,  the file transfer  agent  may implement  the FTP (File Transfer  Protocol), TFTP (Trivial File Transfer Protocol),  RCP (Remote Copy) protocol,  or a peer to peer network protocol. " Refer also to [0078] and [0080], "get".)
	downloading the set of electronic gaming machine program files; (Fig. 7 706, and 
	installing the set of electronic gaming machine program files. ([0055] describes that, "Schedule 406 comprises data regarding when a con- figuration 408 or configuration element represented by a con-figuration component  410 is to be downloaded  to a gaming machine in order to update the gaming machine with one or more new configuration elements.")
Although Hamlin discloses the same inventive concept substantially as claimed, Hamlin lacks determining that the set of electronic gaming machine program files adhere to jurisdictional requirements corresponding to a location in which the electronic gaming machine device is expected to operate;  and physically inserting a network download client tool, separate from the electronic gaming machine device, into the electronic gaming machine device, to enable the gaming machine device to access […] download […] and install the set of electronic gaming machine program files.
Nugyen is an analogous prior art reference for transferring gaming software to regulated casino electronic gaming devices (Abstract). Nguyen teaches that it was known in the art to ensure that gaming machine program files intended to be downloaded to a regulated casino gaming machine adhere to jurisdictional requirements corresponding to the machine’s location of use – see [0161] which describes checking the location of a casino gaming device that is to receive software before it is allowed to download it, see also [0216], [0218]-[0219].
Shimabukuro is an analogous prior art reference for performing configuration updates to EGM’s in a maintenance mode (Abstract). Shimabukoro teaches that it was known to enable wired or wireless network communications between a server and a casino gaming machine for downloading gaming machine program files upon physical insertion and authentication of a user’s ID by a dongle (a network download client tool) into such as a USB port of a gaming machine  – see [0027], which describes that, ‘a dongle sensor 214 may be used to determine whether an add-on device 226 is physically plugged into either the network interface 204 or another port of the electronic gaming machine 200, such as a Universal Serial Bus (USB) port. The dongle 226 may be in the form of a wired or wireless network device or may be a security token that participates in providing cryptographic authentication of an authorized maintenance employee. In some cases, as discussed further below with respect to FIG. 5, the dongle 226 can have both functions. That is, the dongle 226 may include a wireless network function as well as provide cryptographic authentication.’ and [0032], which describes that, ‘When the electronic gaming machine 200 meets the criteria set forth for network-based update programming, the network interface 204 may be configured to enable the wired port 206, the wireless port 208, or both to support traffic used to update data of the core functions 220 area of memory 216.’
It would have been obvious to one having ordinary skill in the art at the time of the invention that Hamlin could have incorporated location verification of an electronic gaming machine as part of a program file download process as taught by Nguyen and could also have incorporated dongle usage for network-based gaming machine update programming as taught by Shimabukuro without causing any unexpected results. The motivation to perform a location check would be to ensure regulated gaming machines met jurisdictional requirements that might disallow certain game features and/or types of games from being installed and the motivation to require a physical dongle to be inserted at a gaming machine before enabling network access used for gaming machine update programming would be to provide an additional layer of regulatory oversight wherein the identity of a person who performed the programming could be audited.
Re claims 4-5 and 11-12, refer to [0078] of Hamlin which describes that the SNMP agent which manages management information blocks used to download game components can contain data including “authentication data to be used for the download (e.g., user ID and/or password.)”
Re claim 6, refer to the rejection of claim 1, wherein the dongle taught by Shimabukuro is relied on to teach enabling access to one or more network servers to access data used for update programming of casino gaming machines when the dongle is physically received into a gaming device desired to be programmed.
Re claim 10, see Hamlin Fig. 7 No. 706. And Hamlin [0054] describes that configuration components 410, which as shown in Fig. 4 are stored in database 404, may be the actual configuration elements used to update gamine machines or they may be data representing or identifying these elements. 
Claim 2-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hamlin, Nguyen and Shimabukuro, and further in view of US 2008/0162729 to Ruppert.
Re claims 2, 7, Although Hamlin in view of Nguyen and Shimabukuro teaches the same inventive concept substantially as claimed, Hamlin-Ngueyn-Shimabukuro does not specifically disclose verifying a set of electronic gaming machine files exist before generating the production order tasklist file. 
Ruppert is an analogous prior art gaming system download reference that teaches that these features were known for use in such a system (Ruppert [0136] describes, “The configuration and download server system 201 may verify that all required hardware and software for a package to be sent to an EGM 213 exists”) 
It would have been further obvious to one having ordinary skill in the art at the time of the invention that the casino gaming machine software update method of Hamlin-Ngueyn-Shimabukuro could have verified that required files existed before proceeding with a scheduled update without causing any unexpected results. The motivation would be to avoid wasting network resources for performing a failed update that would have to be rolled back.
Re claims 3, 9, refer to Schedule 406 discussed in [0055] and [0062] of Hamlin, which also describes being able to edit the schedule.
Re claim 8, [0054] of Hamlin describes that, "A configuration 408 comprises data identifying the configuration components 410 that are to be loaded onto a gaming machine,  and may also include other parameters regarding the operation of a gaming machine. The configu-ration components 410 may be data representing or identify-ing the configuration elements discussed above with respect to FIG. 3 or the configuration component may be the actual configuration element self." And Fig. 4 of Hamlin illustrates that this configuration 408 (tasklist file) is stored on database 404.
Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0228912 A1 to Wells et al. in view of US 2008/0162729 to Ruppert.
Re claims 15-16, Although Wells teaches the same inventive concept substantially as claimed, wherein programming data for updating casino EGM’s can be transmitted from a server and installed from a laptop, Wells does not specifically teach a macroscheduler server that is configured to transmit the order tasklist file to an order tasklist server prior to the electronic gaming machine program files being downloaded on the memory device; wherein the macroscheduler server is configured to generated updated order tasklist files on a predetermined schedule.
Ruppert is an analogous prior art reference from the assignee BALLY GAMING, INC. in the art of casino gaming system networks. Ruppert teaches the use of an automated scheduling interface for use in deploying casino EGM update software packages.  Beginning in Fig. 51A, a graphical user interface is diagrammed which enables the scheduling of software updates. Fig. 52A diagrams the creation of a new download assignment that can be designated for specific EGM’s. Fig. 52B diagrams that packages can be added to this production order and Fig. 52C diagrams the scheduling constraints that can govern when this download assignment is to be installed. 
[0136] describes that, “The configuration and download server system 201 may communicate with Software Distribution Point servers (SDDP) 252 to maintain a list of packages that are available for supported EGMs 213. The configuration and download server system 201 may supply the location of the SDDP 252 when instructing an EGM 213 to add a package. The configuration and download server system 201 may verify that all required hardware and software for a package to be sent to an EGM 213 exists before instructing EGM 213 to retrieve the package. The configuration and download server system 201 may support multiple EGMs 213 in multiple sites and/or facilities and EGMs 213 produced by multiple manufacturers. The configuration and download server system 201 may verify that a software package can be installed on a selected EGM 213 before instructing EGM 213 to add a package. Such verification may, for example, use information in the package header and information stored about selected of EGM 213. The configuration and download server system 201 may be able to track which packages are installed on any given EGM 213 and verify the data by requesting a selected EGM 213 to send package install information. The configuration and download server system 201 may report bad images and errors and log them when failed package installation information is received from an EGM 213. The configuration and download server system 201 and SDDP 252 may be used to control all network pacing, bandwidth, error recovery, and monitoring. The configuration and download server system 201 may be used to maintain the location of all SDDP 252 and the packages available on each.” and
 [0165] describes that, “The Download and Config Software utilized together with the apparatuses as shown in the figures may be used to enable a casino Slot Operations staff to schedule and change a game(s) on the casino floor from a keyboard.” [0166] describes that, “Using the Control Panel (BCP) interface 203, the staff may be able to schedule, configure, download and activate changes to games on the floor, without touching an EGM 213 on the floor. Download and Config software application may be loaded on control station 203 to enable the sending of information over the casino network using G2S & HTTPS standardized message protocols that manage the downloaded content. From control station 203, a user, such as casino staff, can change cabinet or game options, or games in EGMs 213. There are numerous selections that the staff can schedule to configure or make a minor change.” 
[0167] describes that, “A Download management tool, such as the BCP scheduler may be used through a menu to identify: the date and time to download the game packages; the game packages to send to the specific EGMs 213; the date and time to automatically activate the games on the EGMs 213 after the download. At the selected date and time, the EGM 213 may open communication with the Download Database 227. The EGM 213 request software from the SDDP server 252. The SDDP server 252 downloads the specified game information to the EGM 213 using a secure transmission protocol such as HTTPS.”
and
[0193] describes that, “When a package has been distributed to one or more EGMs 213, the EGM 213 escrows the package, verifies it is what it is professed to be, and awaits an "initiating event". What that means varies by jurisdiction; it may be an attendant action at the EGM 213, at the system, or allowed to occur automatically. This use case covers the concept that a BCP user may manually initiate a package installation, or it may be automated at the system level.”)
It would have been obvious to one having ordinary skill in the art that the invention of Wells, which admittedly makes game programming files available from a server for deployment to service technicians, could have used a macroscheduler server as taught by Ruppert without causing any unpredictable results. The motivation would be to automate the scheduling of machine updates. 
Re claims 19-20, Ruppert further teaches that it was known to require username and password credentials for granting access to a download server, see Fig. 51B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715